     Case 3:20-cv-00106-REP Document 24 Filed 11/13/20 Page 1 of 1 PageID# 166




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

JEFFREY M. OBERG,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )        Civil Action No.: 3:20-cv-106
                                                     )
KING & QUEEN COUNTY SCHOOL BOARD,                    )
                                                     )
               Defendant.                            )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

         COME NOW the Plaintiff, Jeffrey M. Oberg, and the Defendant, King and Queen

County School Board, by counsel, and hereby stipulate and agree that this case is to be dismissed

with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

Respectfully submitted this 13th day of November, 2020.



/s/Pakapon Phinyowattanachip                         /s/Richard F. Hawkins, III
Pakapon Phinyowattanachip (VSB No. 80799)            Richard F. Hawkins, III (VSB No. 40666)
Andrew P. Selman (VSB No. 91060)                     THE HAWKINS LAW FIRM, PC
HANEY PHINYOWATTANCHIP PLLC                          2222 Monument Avenue
11 S. 12th Street, Suite 300C                        Richmond, VA 23220
Richmond, VA 23219                                   Tel.: (804) 308-3040
Tel.: (804) 500-0302                                 Fax: (804) 308-3132
       (804) 500-0303                                Email: rhawkins@thehawkinslawfirm.net
Fax: (804) 500-0309
Email: pakaponp@haneyphinyo.com                      Counsel for Plaintiff
       aselman@haneyphinyo.com

Counsel for Defendant




                                                 1
